                                Case 2:19-cv-01089-GMN-VCF Document 47 Filed 04/20/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                Attorneys for Plaintiff
                        8                                       UNITED STATES DISTRICT COURT
                        9
                                                                    DISTRICT OF NEVADA
                      10
                                LARRY EASTON,                                     Case No. 2:19-cv-01089-GMN-VCF
                      11
                                                   Plaintiff,                     JOINT MOTION TO EXTEND TIME TO
                      12                                                          FILE STIPULATION OF DISMISSAL OF
                                       v.                                         TRANS UNION LLC
                      13
                                PNC MORTGAGE; EQUIFAX                             [THIRD REQUEST]
                      14        INFORMATION SERVICES, LLC; and
                                TRANS UNION LLC,                                  Complaint filed: June 24, 2019
                      15
                                                   Defendants.
                      16

                      17               Plaintiff Larry Easton (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union” or
                      18        “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
                      19
                                jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (30) thirty days:
                      20
                                       1.      The Parties settled this matter on December 18, 2019 [ECF Dkt No. 34].
                      21
                                       2.      On March 18, 2020, the Court granted an extension to file the dismissal of Trans
                      22

                      23        Union [ECF Dkt. 42].

                      24               3.      The deadline is April 17, 2020.

                      25               4.      A settlement agreement has been prepared, finalized and fully executed.
                      26               5.      All that remains is for Trans Union to deliver a settlement check, which the Parties
                      27
                                estimate to take an additional 30 days.
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01089-GMN-VCF Document 47 Filed 04/20/20 Page 2 of 2



                                       6.       Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
                         1

                         2      May 18, 2020.

                         3             IT IS SO STIPULATED.
                                       Dated April 17, 2020.
                         4
                                 KNEPPER & CLARK LLC                              QUILLING SELANDER LOWNDS WINSLETT &
                         5                                                        MOSER, P.C.
                                 /s/ Miles N. Clark
                         6
                                 Matthew I. Knepper, Esq., SBN 12796              /s/ Jennifer R. Bergh
                         7       Miles N. Clark, Esq., SBN 13848                  Jennifer R. Bergh, Esq., SBN 14480
                                 5510 So. Fort Apache Rd, Suite 30                6900 N. Dallas Parkway, Suite 800
                         8       Las Vegas, NV 89148                              Plano, Texas 75024
                                 Email: matthew.knepper@knepperclark.com          Email: jbergh@qslwm.com
                         9       Email: miles.clark@knepperclark.com
                      10                                                          ALVERSON TAYLOR & SANDERS
                                 Counsel for Plaintiff                            Trevor Waite, Esq., SBN 13779
                      11                                                          6605 Grand Montecito Parkway, Suite 200
                                                                                  Las Vegas, NV 89149
                      12                                                          Email: twaite@alversontaylor.com

                      13                                                          Counsel for Defendant
                                                                                  Trans Union LLC
                      14

                      15                                 ORDER GRANTING EXTENSION OF TIME
                      16                    TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
                      17

                      18        IT IS SO ORDERED.
                      19                                              _________________________________________
                                                                      Gloria M. Navarro, District Judge
                      20                                              UNITED STATES DISTRICT COURT
                      21
                                                                      DATED this ____
                                                                                  20 day of April, 2020.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
